Citation Nr: 0107702	
Decision Date: 03/15/01    Archive Date: 03/21/01

DOCKET NO.  99-14 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Edward Walls, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1969 to July 1970.  
His appeal comes before the Board of Veterans' Appeals 
(Board) from an October 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.

The veteran was scheduled for a hearing before a member of 
the Board sitting in Chicago, but he did not report for the 
hearing.  Given that no request for a postponement, showing 
of good cause for failure to appear, or proper request for a 
new hearing is of record, appellate review of the case can 
now proceed as though the request for a hearing had been 
withdrawn.  38 C.F.R. § 20.704 (2000).


FINDINGS OF FACT

1.  The Board, in July 1978, denied the veteran's claim of 
entitlement to service connection for chronic schizophrenia.

2.  The evidence submitted since July 1978 is either 
cumulative or redundant, or it bears directly, but not 
substantially on the specific matter under consideration, and 
by itself or in connection with evidence previously assembled 
is not so significant that it must be considered to decide 
fairly the merits of the claim.


CONCLUSIONS OF LAW

1.  The July 1978 Board decision that denied the veteran's 
claim of entitlement to service connection for chronic 
schizophrenia is final.  38 U.S.C.A. §§ 5104, 7103(a), 7104 
(West 1991); 38 C.F.R. § 20.1100 (2000).

2.  Evidence received subsequently to the Board's July 1978 
decision is not new and material; thus, the requirements to 
reopen the claim of entitlement to service connection for an 
acquired psychiatric disorder have not been met.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board notes that during the 
pendency of the appellant's appeal, but after the case was 
forwarded to the Board, the Veterans Claims Assistance of Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) became 
effective.  This liberalizing legislation is applicable to 
the appellant's claims.  See Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991).  It essentially eliminates the 
requirement that a claimant submit evidence of a well-
grounded claim, and provides that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.

The issue before the Board is whether the veteran has 
submitted sufficient evidence to reopen his claim for service 
connection for an acquired psychiatric disorder.  The 
veteran's original claim of entitlement to service connection 
for a nervous condition was decided by the RO in June 1971.  
The RO determined that a drug addiction was the result of the 
veteran's own willful misconduct, and it denied service 
connection on that basis.  In January 1972, the RO 
recharacterized the issue and denied the veteran's claim for 
service connection for schizophrenia, undifferentiated type.  
The veteran was then denied service connection for 
schizophrenia in July 1975.  He appealed the case to the 
Board, which affirmed the RO's decision in July 1978.  The 
Board considered numerous hospital records and testimony from 
a September 1975 Travel Board hearing.  The veteran had a 
long history of a psychiatric disorder at that time, and 
records from August 1970 and September 1970 showed that he 
had been diagnosed as having a drug dependency.  An examiner 
in October 1971 reported that the veteran appeared to have 
all of the characteristics of a severe character disorder and 
if he ever developed a psychosis, "It would likely be on the 
basis of his drug use superimposed on his basic personality 
disorder."  The Board had submitted the case to an 
independent medical expert, who had reviewed the pertinent 
medical evidence and attributed the veteran's emotional and 
behavioral abnormalities to a severe character disorder.  The 
independent examiner also indicated that the veteran's abuse 
of drugs was secondary to that disorder.  The Board 
determined that no psychological condition was present during 
the veteran's active service or within an applicable 
presumptive period, and it denied the veteran's claim on that 
basis.

The veteran was notified of the Board denial by a July 1978 
letter.  When the Board denies a claim, the denial becomes 
final unless the Chairman determines that reconsideration is 
warranted, or if another exception to finality is applicable.  
38 U.S.C.A. §§ 7103(a), 7104 (West 1991); 38 C.F.R. § 20.1100 
(2000).  In the present case, the veteran did not file a 
Motion for Reconsideration with the Board, and no other 
exception is applicable.  Therefore, the July 1978 decision 
is final.  Id.

A final decision may not be reopened and readjudicated by the 
VA, except on the basis of new and material evidence.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a);  Suttman v. Brown, 
5 Vet. App. 127, 135 (1993).  New and material evidence means 
evidence not previously submitted to agency decision makers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself and in connection with 
evidence previously assembled is so significant that it must 
be considered to decide fairly the merits of the claim.  
38 C.F.R. § 3.156(a).  A three pronged analysis is used to 
determine whether evidence is "new and material" as defined 
by 38 C.F.R. § 3.156(a).  First, it must be determined 
whether the newly presented evidence "bears directly and 
substantially upon the specific matter under consideration," 
i.e., whether it is probative of the issue at hand.  
Secondly, the evidence must be shown to be actually "new," 
that is, not of record when the last final decision denying 
the claim was made, and finally, a determination must be made 
as to whether the evidence "is so significant that it must 
be considered in order to fairly decide the merits of the 
claim."  See Hodge v. West, 155 F.3d 1356, 1359 (Fed. Cir. 
1998).  New evidence will be presumed credible at this point 
solely for the purpose of determining whether a claim should 
be reopened.  Justus v. Principi, 3 Vet.App. 510, 513 (1992).  
If all three tests are satisfied, the claim must be reopened.  
Hodge, supra.

The veteran has submitted numerous medical records since July 
1978 showing that he has a long history of mental disorders.  
The reports collectively reflect that the veteran has entered 
various hospitals and he has been diagnosed with a variety of 
psychological disorders, including bipolar disorder; 
substance abuse; antisocial personality disorder; drug-
induced psychosis; and chronic schizophrenia, 
undifferentiated type.  Many of the new documents are 
cumulative and duplicative of evidence that was before the 
Board when it made its July 1978 decision.

None of the new records have any probative value to the 
veteran's original claim, and they are not so significant 
that they must be considered to decide fairly the merits of 
the claim.  The new documents show that he currently has 
mental disorders, but they are not applicable in any way to 
the Board's July 1978 denial of the original claim.  Rather, 
the medical documents relate to the veteran's present mental 
condition.  The Board does not consider these new documents 
to be relevant because they do not bear substantially on the 
specific matter under consideration.  In other words, they 
are not probative of whether the veteran had schizophrenia 
during his active duty or within the applicable presumptive 
period.  The Board denied the first claim on that basis, and 
the new documents do not have any probative weight as to 
whether he had an acquired mental disorder at that time.  
Instead, the documents he has now submitted are probative 
that he now has chronic schizophrenia, undifferentiated type, 
among other mental disorders.  These documents are not 
relevant to the veteran's mental state at the time of his 
active duty, or to his mental state within the presumptive 
period.

The new documents do contain several references to a nervous 
breakdown that occurred sometime in 1970.  According to a 
September 1979 medical treatment record, the veteran had his 
first nervous breakdown in 1970.  A VA examiner stated in a 
June 1987 document that the veteran's mental disorder 
"started in about 1970."  These references, however, do not 
constitute new and material evidence because the Board had 
this information before it when it made the July 1978 
decision.  The Board concludes, after carefully reviewing all 
of the new evidence, that none of the documents are material 
to the veteran's original claim.  Further, by themselves or 
in connection with evidence preciously assembled, the new 
documents are not so significant that they must be considered 
to decide fairly the merits of the claim.  In light of this 
discussion, the Board finds that the requirements to reopen 
the claim of entitlement to service connection for an 
acquired psychiatric disorder have not been met.  Thus, the 
veteran's claim for service connection for an acquired 
psychiatric condition is not reopened.


ORDER

New and material evidence having not been submitted, the 
claim of entitlement to service connection for an acquired 
psychiatric disorder is not reopened.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

